DETAILED ACTION
Applicant's amendments and remarks, filed 1/20/21, are fully acknowledged by the Examiner. Currently, claims 1-7, 14-19, 22-39 are pending with claims 34-39 new, and claims 1-4, 6, 14-17, 22, 25-29, and 31-33 amended. Applicant’s amendment to claims 22 and 28 have overcome the previously filed 35 USC 112(b) rejections.  The following is a complete response to the 1/20/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 18, 22-33, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite the limitations of “said” length L, angle theta, side faces and triangular prisms in the claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 22 recites “said discrete skin volume to heat the same.” There is insufficient antecedent basis for this limitation in the claim. Claims 23-26 and 38 are rejected for their dependency on rejected claim 22.
Claim 27 recites M active electrodes and N-M return electrodes, but it is at least unclear to examiner if these electrodes are part of the N electrodes or a separate set of electrodes that number M or N-M in quantity. Claims 28-33, and 39 are dependent on claim 27 and are rejected for the same reasoning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 14-17, 19, 22, 27, 33, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2010/0049178) in view of McPherson (US 2008/0249523).
Regarding claim 1, Deem teaches at least one treatment tip comprising N electrodes, N being an integer in a range between 1 and 42 inclusive (as in par. [0146] and Figs 9A-F, electrodes in a range between 1-42); at least one of said N electrodes having at least two spaced apart protruding conducting element (par. [0145] with segmented or continuous electrodes, and where each electrode has 4 protruding elements, shown in Figs. 9a-b); at least one of said at least two protruding conducting elements is configured to penetrate the skin surface at least one discrete location (penetrates via the electrodes as in Fig 10); at least of one said N electrodes is configured to apply energy to said at least one discrete skin volume (as in Fig. 10 and par. [0150]); and an energy generator configured to generate 
Deem does not explicitly teach at least one switching module configured to connect a number M of said N electrodes to at least one said energy generator such that merely said M electrodes are the active electrodes through which voltage is applied to said discrete skin volume to heat the same; and the remaining N-M of said N electrodes are return electrodes, where M is an integer in the range from 1 to N; and further wherein electrical current is returned from said M active electrodes to said energy generator through said N-M return electrodes, said electrical current returned to said energy generator being distributed between all of said N-M return electrodes.
McPherson teaches a controller 400 for an electrosurgical generator with switches configured to connect a number of electrodes, and the rest of the electrodes may be turned to act as return electrodes (Fig. 4a-b, par. [0040]-[0041] with electrodes E41-46 and switches BS41-46 to determine if an electrode is an active or return electrode).
It would have been obvious to one of ordinary skill in the art to modify Deem with the switching and controller of McPherson, allowing for selective use of electrodes to target desired portions of tissue with a desired power level.
Regarding claim 2, Deem teaches wherein said treatment is RF treatment (as in at least par. [0144]), at least one of said protruding conducting elements configured to cut through the stratum corneum of said skin (Fig 10, cuts through epidermis, which houses the stratum corneum), at least one discrete skin volume is tissue located beneath the skin (beneath epidermis), at least one discrete skin volume is tissue located beneath the stratum corneum (Fig 2, target tissue is beneath the epidermis which houses the stratum corneum).
Regarding claim 3, Deem is silent regarding at least one switch adapted to reversibly connect to said energy generator to at least one said electrode; wherein at least one said switch is adapted to 
Deem teaches the ratio M/N is in a range of 1/N to 10% (in the case that the number of electrodes is 1 as in Fig 9a), greater than 10% to 25%, and greater than 25% (in the case of Fig 9a with 1 electrode, 1/1 is 100%).
However, McPherson teaches an electrode array with switches (in 400) that switches electrode modes and activity (Fig. 4a-b). The device of McPherson may have 6 electrodes as in Fig 4a, and a switch for each of them, such that M/N would be at least 1/7, or greater than 10%.
It would have been obvious to one of ordinary skill in the art to modify Deem with the switching of McPherson. This would allow the device to selectively use electrodes to focus energy on a target location.
Regarding claim 4, Deem teaches wherein at least one of said N electrodes comprises 4 said protruding conducting elements (par. [0145] electrode may be a continuous electrode such that Fig 9b is one electrode), at least one of said N electrodes has 4 protruding conducting elements (par. [0145] electrode may be a continuous electrode such that Fig 9b is one electrode), and where said system includes a mechanism for cooling at least a portion of said skin, comprising a pre-cooled liquid applied directly to said skin (par. [0155]), and said system is a close, stand-alone system (par. [0128], 111 and 113 as a single unit).
Regarding claim 7, Deem teaches said treatment tip is disposable (the device may be thrown away), and said applicator is reuseable (applicator may be used multiple times in a treatment).
Regarding claim 14, Deem teaches a method for reducing pain during skin treatment, comprising steps of:
providing a device for treating the skin, comprising:

Deem does not explicitly teach at least one switching module configured to connect a number M of said N electrodes to at least one said energy generator such that merely said M electrodes are the active electrodes through which voltage is applied to said discrete skin volume to heat the same; and the remaining N-M of said N electrodes are return electrodes, where M is an integer in the range from 1 to N; and further wherein electrical current is returned from said M active electrodes to said energy 
McPherson teaches a controller 400 for an electrosurgical generator with switches configured to connect a number of electrodes, and the rest of the electrodes may be turned to act as return electrodes (Fig. 4a-b, par. [0040]-[0041] with electrodes E41-46 and switches BS41-46 to determine if an electrode is an active or return electrode).
It would have been obvious to one of ordinary skill in the art to modify Deem with the switching and controller of McPherson, allowing for selective use of electrodes to target desired portions of tissue with a desired power level.
Regarding claim 15, Deem teaches where said system includes a mechanism for cooling at least a portion of said skin, comprising a pre-cooled liquid applied directly to said skin (par. [0155]).
Regarding claim 16, Deem teaches selecting treatment to be RF treatment (as in at least par. [0144]), cutting through the stratum corneum (as in Fig 10), selecting said at least one discrete skin volume to be tissue located beneath said skin (beneath epidermis as in Fig 2), and selecting said at least one discrete skin volume to be tissue located beneath the stratum corneum (as in Fig 2 and Fig 10).
Regarding claim 17, Deem teaches providing each said electrode with between 1 and 5 of said at least two protruding conducting elements (each electrode has a section that protrudes to contact and treat tissue, or as in Fig 9b and par. [0145] where each electrode has 4 protruding elements), each electrode has 4 protruding conducting elements (par. [0145] electrode may be a continuous electrode such that Fig 9b is one electrode).
Regarding claim 19, Deem teaches said treatment tip is disposable (the device may be thrown away), and said applicator is reusable (applicator maybe used multiple times in a treatment).
Regarding claim 22, Deem teaches a reusable handheld applicator for fractional skin treatment, comprising:

Deem is silent regarding at least one switching module to control transfer of energy to N electrodes, so as to provide fractional RF treatment of the skin, said at least one switching module configured to connect a number M of said N electrodes to at least one said energy generator such that merely said M electrodes are the active electrodes through which voltage is applied to said discrete skin volume to heat the same; and the remaining N-M of said N electrodes are return electrodes, where M is an integer in the range from 1 to N; each of said N electrodes comprise at least two protruding conducting elements located at discrete and distant locations;
a control unit to control transfer of energy to the skin tissue, by control of the energy generator and the switching module.
McPherson teaches a controller 400 for an electrosurgical generator with switches configured to connect a number of electrodes, and the rest of the electrodes may be turned to act as return electrodes (Fig. 4a-b, par. [0040]-[0041] with electrodes E41-46 and switches BS41-46 to determine if an electrode is an active or return electrode).
It would have been obvious to one of ordinary skill in the art to modify Deem with the switching and controller of McPherson, allowing for selective use of electrodes to target desired portions of tissue with a desired power level.
Regarding claim 27, Deem teaches a method of fractional skin RF treatment comprising: applying to treated segment of skin an applicator including a matrix of N electrodes located at discrete physically distant from each other locations (Fig. 10, matrix of electrically conductive needles); and
supplying at least one RF voltage pulse to excite each N electrode at least once during a treatment (par. [0149]);

Deem is silent regarding wherein electrical current is returned from M active electrodes to an energy generator through N-M return electrodes, said electrical current returned to said energy generator being distributed between all of said N-M return electrodes.McPherson teaches a controller 400 for an electrosurgical generator with switches configured to connect a number of electrodes, and the rest of the electrodes may be turned to act as return electrodes (Fig. 4a-b, par. [0040]-[0041] with electrodes E41-46 and switches BS41-46 to determine if an electrode is an active or return electrode).
While Deem is not explicit regarding wherein a physical distance between said at least one of said N electrodes excited in each of said at least one RF voltage pulse minimizes further RF heating in a discrete volume of tissue already heated by said pervious RF voltage pulse, thereby preventing overheating of tissue thereby reducing pain during skin treatment, one of ordinary skill in the art would appreciate that spacing of the treatment would reduce heating of tissue as in Fig. 10, and par. [0180] desires the prevention of unnecessary damage to tissue. 
It would have been obvious to one of ordinary skill in the art to modify Deem with the switching and controller of McPherson, allowing for selective use of electrodes to target desired portions of tissue with a desired power level. 
Regarding claim 33, Deem teaches configuring the treatment tip covering an area of a lesion to create a predefined energy distribution along the lesion (shape of the treatment tip in part determines the shape of ablation).
Regarding claim 35, Deem is silent regarding the N second switches and/or N resistors.However, McPherson teaches second switches AS41-46 for electrodes E41-46 (Fig. 4a-b).It would have been obvious to one of ordinary skill in the art to have second switches for each electrode, to determine which electrodes are active for treatment depending on the treatment area.
Regarding claim 37, Deem is silent regarding the N second switches and/or N resistors.However, McPherson teaches second switches AS41-46 for electrodes E41-46 (Fig. 4a-b).It would have been obvious to one of ordinary skill in the art to have second switches for each electrode, to determine which electrodes are active for treatment depending on the treatment area.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of McPherson, in further view of Beckman (US 2011/0306968).
Regarding claim 6, Deem is silent regarding a treatment tip reversibly electrically connectable to said at least one switching module, said applicator additionally comprising at least one contactor adapted to provide said reversible electrical connection between at least one of said electrodes in said treatment tip and at least one of said switches in said at least one switching module.
However, McPherson teaches an electrode array with a switch (62) that switches between electrodes.
Beckman teaches that it is obvious to have an electrical lead between a switch (button 124) and a device component (pump 180), further made of copper (as in par. [0079]).
It would have been obvious to one of ordinary skill in the art to modify Deem with a switching module to switch between electrodes, to selectively treat tissue, and the contactor being copper, as taught by Beckman, as a material that is electrically conductive to conduct electricity.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of McPherson, in further view of Brown (US 2004/0162551).
Regarding claim 23, Deem does not teach the disposable treatment tip has different shapes and sizes and wherein the size of the treatment tip defines the treated area of the skin.

It would have been obvious to one of ordinary skill in the art to modify the shapes of Deem, as in Brown, to be able to treat different types of tissue.
Regarding claim 24, Deem is silent regarding the different shapes and sizes. Brown teaches the shapes and sizes as in claim 23, and further teaches wherein the different shapes and sizes of the disposable treatment tips used with the reusable handheld applicator maintain a total impedance constant and effectiveness of the device is unaffected by change of the disposable treatment tip (par. [0046]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of McPherson, in further view of Weber (US 2008/0287943).
Regarding claim 25, Deem teaches wherein each of the electrodes includes 1-5 protruding conducting elements and wherein a distance between the protruding conducting elements is 1 mm.
Weber teaches a similar medical device with electrodes having spacing of 1 mm between electrodes (par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Deem with the needle arrangement of Weber, teaching a particular dimensions of a configuration of electrodes that is known to work in tissue treatment, as desired by Deem (par. [0146]).
Claims 5, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of McPherson, in view of Ellman (US 6,572,613).
Regarding claim 5, Deem is silent regarding the desired lengths, angles, and side faces. It would have been obvious to one of ordinary skill in the art that the shapes of the side faces of this triangular prism could be flat, as a known shape from a prism that is capable of penetrating tissue.
However, Ellman teaches an electrode having a rectangular prism and square base with a beveled end (Figs. 2 and 3; electrode with base having a length L and width W and a tapered end) and two three-
Regarding claim 18, Deem is silent regarding the desired lengths, angles, and side faces. It would have been obvious to one of ordinary skill in the art that the shapes of the side faces of this triangular prism could be flat, as a known shape from a prism that is capable of penetrating tissue.
However, Ellman teaches an electrode having a rectangular prism and square base with a beveled end (Figs. 2 and 3; electrode with base having a length L and width W and a tapered end) and two three-sided end faces of height A, width W (two of the faces of the tapered end forming a pyramid have a base W and a height, and a hypotenuse defined by the height and width), and the base conjoined with a distal end of one of said N electrodes (base is part of electrode). One of ordinary skill in the art would appreciate that the equations defining A and B are that of the height and hypotenuse of an isosceles triangle, forming a triangular prism with flat faces.
Regarding claim 26, Deem is silent wherein a shape of the kin penetrating electrically conducting element is a triangular prism with a shape of one facet given by expression A-W/2(tan(theta/2)) and a shape of another facet given by expression B=W/(2sine(theta/2)), W being a width of a base of said triangular prism.
However, Ellman teaches an electrode having a rectangular prism and square base with a beveled end (Figs. 2 and 3; electrode with base having a length L and width W and a tapered end) and two three-sided end faces of height A, width W (two of the faces of the tapered end forming a pyramid have a base W and a height, and a hypotenuse defined by the height and width), and the base conjoined with a distal end of one of said N electrodes (base is part of electrode). One of ordinary skill in the art would .
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Couture (US 2007/0173811).
Regarding claim 28, Deem is not explicit wherein the energy in at least one of said at least one RF voltage pulse comprises more than one frequency, the more than one frequency and delivered energy variable during said at least one pulse.
However, Couture teaches a frequency and delivered energy as variable (par. [0030] adjustable frequency and energy).
It would have been obvious to one of ordinary skill in the art to modify Deem with the pulses of Couture. This would allow for a pattern of application of energy to treat tissue to divide it.
Regarding claim 29, Deem is not explicit wherein each of said skin-penetrating electrically conducting element operates in a single frequency pulse selected from a plurality of frequencies delivered to the skin-penetrating electrically conducting electrode.
However, Couture teaches adjusting parameters including frequencies (par. [0030]).
It would have been obvious to one of ordinary skill in the art to modify Deem with the pulses of Couture. This would allow for a pattern of application of energy to treat tissue to divide it.
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Couture (US 2007/0173811), in view of Cheng (US 6,142,992).
Regarding claim 30, Deem is silent wherein a duration of said at least one RF voltage pulse is between 5 ms and 30 ms, and an RMS voltage of said at least one RF voltage pulse is between 220 V and 280 V.
However, Couture teaches a duration of 1 ms to 1 s for an electrode pulse (par. [0076]).
Cheng teaches supplying a voltage of 70-350 V RMS (col. 15, lines 14-26) for electrosurgical treatment.
.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Ellman.
Regarding claim 31, Deem is silent wherein a shape of the N electrodes is a triangular prism with a shape of one facet given by expression A=W/2(tan(theta/2)) and a shape of another facet given by expression B=W/2(sine(theta/2)), W being a width of a base of said triangular prism.
However, Ellman teaches an electrode having a rectangular prism and square base with a beveled end (Figs. 2 and 3; electrode with base having a length L and width W and a tapered end) and two three-sided end faces of height A, width W (two of the faces of the tapered end forming a pyramid have a base W and a height, and a hypotenuse defined by the height and width), and the base conjoined with a distal end of one of said N electrodes (base is part of electrode). One of ordinary skill in the art would appreciate that the equations defining A and B are that of the height and hypotenuse of an isosceles triangle, and electrode shapes as in Ellman could have such features.
It would have been obvious to one of ordinary skill in the art to modify the shape of the electrodes of Deem to have a square base as in Ellman, as a known shape for tissue penetration. It would have been further obvious to modify the distal tip from a square pyramidal shape to a chisel shape, resulting in a prism shaped tip with a rectangular base (square with 2 L length sides and 2 W width sides) with two rectangular sides and two triangular sides that join along the side edges. The tips would still work to allow for penetration of skin tissue, given it is a sharp penetrating edge (par. [0046]). It would have been obvious to one of ordinary skill in the art that the shapes of the side faces of this triangular prism could 
Regarding claim 32, Deem is silent regarding comprising a step of, to minimize pain to a treated subject, selecting said angle theta of the protruding conducting element to be 30 degrees.
Ellman teaches the shapes of the electrode as above, and further a tip angle of 30 degrees as in par. [0046].
It would have been obvious to one of ordinary skill in the art to use a tip angle of Ellman for the conducting element, for use as a needle to be able to penetrate tissue.
Allowable Subject Matter
Claims 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record found for claims 34, 36, 38, and 39 are Deem, McPherson, and Adanny. While Adanny teaches a switch and resistor connected (switch 708 and resistor 712 along a line as in Fig. 7) and switch 708 diverting current to 712 to minimize pain, it would not have been obvious to one of ordinary skill in the art to modify the Deem and McPherson circuitry with that of Adanny to arrive at the claimed invention, given the differing circuitry of Fig. 7 of Adanny and Fig. 4a-b of McPherson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794